459



           OFFICE   OF THE ATTORNEY GENERAL           OF TEXAS
                              AUSTIN
GROVER   SELLERS
ATTORNEY  OENIRAL
                                                                       I
                                                                 ,:’




    Xon. Arnold yi’. Franklia
    county   Attornsg
    Ataaoosa County
    Jourdenton,    Texas




                                                   m et    the  time Atascosa
                                                              red its deed to
                                                              amFlss!an’ and
                                                              plied  with require-
                                                  s of    %lnute NO. 17306.

                                                             45, to&ytttar with
                                                             Judge of Atascoea
                                          to +tlch    ia attached   a brief  of
                                         sd Jointly     by Judge Franklin   end


                                             rcari Jtdgs foott,  dated 3ctcber
                                 the   facts   necessary   to the d6t6rminth
                           n, we are   oopylng    It 89 followsr

                             out Peroh 3, 1925, Road r;: otrlot    ?3-R
                             unty woe oreated     and tond& voted In
                         of 8165 ,ocio.oo.     During that year,  1928,
           yrocetds    of these bonds were syent for the oonatruo-
           tlan 31 epprox’mtsly        13 zilcs   of psved road, ap-
           proxiaetelp     11 miles of which wss from Fotset      north
           to the Bsrar-Atsscoss       County Line.

                 -oilring    the yeers i935-.ana 1936. a herd-surfecod
           highway wea built      Irma Poteet   to Jourdenton. This road
           wos  built    with County funds snd WA profsetn,      and no
           bonda were lamed       for thin purpose.
Eon.   Arnold    *.   Frenklln,   pege 2




                *For several  years eubaequent     to the omplotJon
       or the road from Poteat to Jourdentou,           many effcmte
       were made to have this road deelgneted           by the $ste
       lllttt;y    CommIeeion es 8 part of the Stata Blghwey
                 . On revere1 oooaslone     delegetlane    eppeared
       .&ore      the Ctste iil@mag Coraufeeion ror th:e purpose
       lIJ4 iinelly     on zey 20, 1940, l delegstloe      or 157
       oitirenr     OS the Poteet   oommunlty, heeded by the Coun-
       ty Judge of Ataeooee Couaty, together           with 8 em11
       dolegation     rr0a Bexer County,    lppeered botore the
       Coeutleeloa,     end et thet msetlng    the rOlbUi.fIg reso1u-
       tloa *as entered on the mluutee of the %.ate Highwry
       CoEml eeloat
                Wiaute No. 17306
                xey 20, 1940
                      'In lHXAr( A??0 ATACCWA COO.UTlBS, it                ie
                ordered that a highway be deelgnated         ex-
                tea41n(l rrm a 0onnrotlon      with the YiighWS~
                system rt or near Jourdenton       northerly   to
                e conneotloa    with U. 3. Highway No. 81 near
                the south oity 1kiit.e or 38~1 Antonio peering
                In the violkitf     of Poteet.
                       ‘Thle bighhney desfgnatlon           la made oa
                ooadition      that the Countlee lnrolred           dll
                eqee     In edvanoe to tranerer         tltle    0r the
                lxietiad     right-or-ray      to the .SiG       HIghway
                Department an4 on the further             oondition
                thet the Counties         will eu 1 euob eddl-
                tlond     right-or-re~Tii3he     -v   utuw uhe~ 80
                requested      ea s;ey bo required      of uldthe an4
                on looatfoa       approve4 by the Righwey Depert-
                merit.    stete malnteaenoo        0r thle     deelgne-
                tlon ~1111 not be resumed until             the Countlee
                here pleoed th e       lxleting    road la an loee~te-
                ble state      or reoelr.

                       *It 18 uadoretood   that   the Eighwey
                 rwputimt    fe oot in positIon      rifk6n0f8ily
                 to provide  r0r oonetruotloa     or reooaetrue-
                 tioa or thie deel~ted       highway et any time
                 in the near ruw6.
                         *Thle order        of the   Comleelon     ~111 be-
                 00nt0 dr80tire        at    euoh tim* 88 it 18 80-
                oepted   oflfolelly          by lppropriete reeolutfone
                paseed   by the     orernIn6         bO4lee   oi   Bexer   an4
                 Ataeooee Count f 08. *
                                                                                4G.l
Hon.    Arnpld     a. Franklin, 9aeo 3




               *Imedlatol~       thueattu,        st the a6xt regular
       neeting     of tha Commi6610nerr1 ‘Court at Ataeaoee:.’
       County hslu on Jane 10, 1940, appropriate                  rendu-
       tlo nwa slntua din tha minute8 of ths Comisslon-
       ora’ Court o? raid GotanSy agraolng              to tba ooadi-
       tionr     OS the darl#natlon        md rutborlalng        the
       County Jut@ to lreouta and dallvor to the Stat0
       Highway Deputmant dead to tb                 BWOSS~P~ d&t-of-
       way a# required         by thr Dopartmsnt before taklng
       thla road OT~P tor nmlntenanoe. A orrtlftsd oopy
       of this ~o~lu8fon           was fu.rai8h.dtb Highway Ee
       p a r tu a nO a nd l ropy theroof i8 rttaohad            hereto.
       Shortly     th4reofter,      by dasd dated June 27, 1940,
       ufd     right-at-ray       wa8 oonveyrd to the State Rlgkwey
        Department and dead I*s deliverad              to the Diririoa
        Zaginesr     at !?an bntonlo,      Turar.     The Dlrlrlon      Engl-
       near aoknowladgsd r604lpS of #MO and mported                      #at
       the deed bad barn forwarded            to the main oftilos of
       tha ?hpartmsnt        at Austin,     Texas.     This deed is of
        rsoord on pa6e 2)b of Volume 117 of the Used Reoordr
        of Atasoosa County, TUBS, and the title                  of this
       right-of-way        has bean ln the ?tata         of Tsxar for
       more than fire        yaarr   by virtue      of soid deed, Cuti-
        fied 009~ of said deed 16 attached               hereto.    Also rt-
        tsoh4d hareto are ooples of lettgra               fraa Alghway
       Cod 8SiOA4P8 Bobblt t snd Bin69.

              *It 18 admitted  that Bexrsr County did not oanply
       with tho oondltioae    of tha deslgnatlon   of May 30,19bOp
       end that tha Rlghwsy Conmlsslon      did not tekr over tha
       mainteaenca   of ssld hf@.lW8J' from Poteet north until
       Captrmbcr 1, 1945, whan It psased the tollowln~ rraolu-
       tioar
              ‘Llinute       21383
               Augwt         22, 1945
                       ‘fB ATAWXA Mil ?3EXARCOUK’i’IE3, IT IS
                 ORDERED that      a !Xeto     Highrrsy be doai&mt4d
                 from the northsrn        tudnU8       Of gfghny   HO,
                 j&6 at Potrrt in Ataeooaa &faBty, 4xtendiog
                 northerly    to   5411 Antonio in B6xsr County,
                 snd tha Stats Highrpy Znglneer 16 dlrsoted              I
                 to  644tlB4 maint4a6no4        of the sxlat1ng    road,
                 rhioh will      nrle    EB th6 tam~orary POUta fOP
                 tkiI3 hfghul,y,     4it6OtiV4     s6pt4mbeP lBt.*
Bonorrblr   k-nold     W. Irrankllo,     page 4.




            *In view   of the 6booo faots   all of whloh
      are a mettsr of reoord wlth th6 xighwsy       Depar&
      ment 6nd the COamiesiOa6Pe' Court 6t Atasooed
      county,   Texas, please answer the following
      questloo;    Was not that portloa   of the hl&way
      from Jourdanton through Potast to the B6x6r
      County Llno offlolally    d46lmatOd    68 put   Of
      the Nat6 gigbw6y Syltem 8t the tkne Ataeoose
      County deliverad    Its dead to the Blghway RUE-
      m$ee$on and otherrise    oom9l.1ed wlth raqulro-
      aante of Wlnute Ilo. 173069
             "1 hend you hrrawlth 8 brief           oo+erIng the
      qU66tiOkl   Of   -1SW   inVOlt6d   66 1 800   it.”

             -061 your brief whloh is 6tt6Ohed                to your reque6t        for
            W4 qUOk fPOElPOgb 3 Of %6t6    =&WY                      COXWli66iOn   ~hlt0
%fn:Zhl

             Wlnuto     X0.    19374 - 4-29-Q              Bighwar     $346
             "Iit Atee4Os6 66d bXOP COUllti6St        It 16 OP-
      dered that Minute No. 17306 b6 6nd la hsreby
      08666lled.      It   is further ord6red that 6 Bigbway
      be Ueelgnated      from Jourdanton   to Poteat 6lOl.lg
      the POuta of the recently       ooaplet6d   road and th6
      !?tat6 HIghway Engl~a6~ $8 dir4gtt3a to eesume
      srlntsnanoa     thereon 4ff4OtiV4    the dste of th16
      COEd861Oll oPd6r."
              FWlm the raote 00ntain?a   in th6 briar lubm$tted by
you, it is 0b~iOus th6t At480086 COtUtg fully oompllad with
the prorI0Ione     set out 68 oondltlona    preced6nt    in ths Rlghway
Dapartmrnt*e     Shut4   h'o. 17306, 68 orldrnosd    by yaw letter   of
trsn8mlttal     of the deed to the Highway Engineer and the subse-
quent raoordlng      of the deed in ths i'44dReoorde of AtOSOOS6
County.     However, it la etctad in your letter       that *it 18 6d-
Bitted    that Bexar County did not oomply with tha oondltlona        of
the d6O$gn6t$On Of Hay 30, $940. . . ." @On this OdSIiSSiOn,
W6 think OUP OOQO1U6iO6hW6ill muat be b46od.
                                                                               463

Aoaorablr     Arnold     *.     Brenklin,   page   5




              Opinion
                    No.015935,   dated April 25, 1944, aml oit4d
b7 you in your brie?,    W6a bread UpOn 6 a4t 02 i6otpknd      UpOn
a Ninute of th6 Stat4    Highway CoQElieeioa which di#nOt     OOn-
tab    6 damlgnrt~on whloh would hrte   th6 4ffbOt th6t th4 Oon-
dltion   in YiaPto loo.17630 eontslned.     The t6otb in the 0864
upon uhloh th6t opinioa w6a pndioated       required  mothing 111014
than that the C~ias~anara’ aourt pumh866 the addltlonal
right-of-ray     aad u&on the Cofav&a61on4ra’ Court,   bring 60 di-
rOOt44,     6Uba4QU4ntl7 p4rf0~64d th4 6Ot Or 6aqUiring     #4 addi-
tioli61 d&ht-at-V67,     611 OOnditlOne  pr40464nt   had b4.Q m4t.
            Th4 oonditlaa to be p4rtommd in th4 lnrtrnt rltua-
tloa r4quir44     that tha oowktlea of Ataaooaa M   Barer oaarpl7
with cartela    r4quireuwat6,  Uid QUOth6 f>cXQ SU4b Ih’iIlUt4, W4
tin4 t&i4 following:
              Vhia      highwayd6slgn6tion     WI6 made on oondltlon
      th4t    th4 gOuntie    lnrolt44     will r&r44 in rdranoe to
      traneiar    tit14   of the 4riating      right-of-say    to th4
      Sate HI&way Da@artment           and on ths further      aondl-
      tioa th6t th6 ecuatl46        ~111 aupp1.l auoh 6dditiOMl
      right-oi-We7      ia t& iUtUr4 when 60 r4queatod           66 a47
      ba F4 ufxed oi wldtha end on 5046tloil approved b7
      the RP &IV67 Ikp6rtnsIAt.        st6t6 muinteoeno4      0r thla
      deaignatlon     will not b6 6ssumad until          the oountlea
      h6v4 piaa4d th4 4rieting         ro6d in 6a 6004pt6bl4
      etatr    0r    r4palr.*

              IA ti4W         Of th6 4XJW4SIl PFOliSiOIlU Or th4
                                                        6Ot Or            thr
Blghwey Commiraion,  66 refl4ot4d  in Xlnut4 No. 17306, th6               oon-
dltlonr  preoedsnt mu6t br m4t by bath oountlea   beion    thr            Aighw67
Conimi481on~r rot would be oonetru4d by ua to aonstitut4      a           d4aign6-
tiOa rOS 6t6t4 higbu4y pUrpO64S and JtI6ke 6uOh county    road            6   p6rt
Or th4 Yt6t4 tiigh~67 s76tsla.

             The C'tote Rlghw67 Comnl8sion la d4legated      th4 dlaora-
tionery    povmr to sslect the roe46 and/or rciuter tiloh       ah611
oonstitutr    th4 Stete EUghw4y System, and they are also euthorlasa
to mrka auoh d4slgn6tlona      6B th4y 6.0 fit with oonaltioar      to ba
performed by the oountlrr      betore 6 temporary or pr4llmInsr7
a46ibpI6tiOII b4amea 6 rind1 drsignation       8uirl0i4nt   to bring ru0h
aounty road into the state Ki@w47 Syatam. We find nothing             in the
atstut46    whioh would preolud4    the Highwe   Dspertment   frcwi mkizlg
HQ~Q~~~LL   Argoid,W. Franklin! page 6




auoh prellmlnary     dealgnstlonr     and nothing to prct6nt        th&
rrom lmposlng upon the oountisr          6 oonditlon   prooad6at     beforr
a fins1 d68lgsiatlon      should ba mad6.                        ..I
                                                              f*'
           Atseoosa Count7 periormd         ltr psrt 0r th4 requlre-
neat 0r tha oonditional        d66lgnatlon   6x63 it is psrh6ps unror-
tunate th6t 6h4 oould not prerrll upon her 616teF oountg to
oompl7 6s raadlly     in or44r that auoh Highway 00~14 hare b66n
rlaslly   4a6lgnst64    in 19401 howbv6r. suoh aaiaslon         of Bexar
County ~68 fat61 to tha aondition61          d46igII6tiOn 46 th6 0rrer
or tendrr   of the liighw67 Cormai6610~ was not aooeptrd.

          Th6rafort,   it la the oplnlon 0r ml8    dep6rtmrnt     th6t
the pmtlon   of the Hlghwey trcm Jourdrnton     to Potaet along the
route 66 6et out in Mimts Ho. 19374 of tha Btat4 Bighw67 Com-
mlaslon, dated April 29, 1942, boOam 6 p6rt Or th6 Stat4
Highwar Sy6t6m o? this St&6 on auoh dat6 of April 29, 1942,
and that t&b reanindor ot the oountg ro64 rrferrd to in 7our
inquiry  414 not b6ooma 4 psrt of tha State Bighu8y Sy8tea by
44slgnstlon until    AUg\lSt22, 1945, 6t Whish tima the St6t4
Hlghw67 Cosmla6lon,    bp Minute No. 213g3, iin        derignated
auoh route axtending     from Potart in Ataaoora County northerly
to Esn Aatonlo In B6xar County.
          Our Opinion No. o-5935, rbor4 rstrrrsd to, and sited
by you la your brief, la not la ooailiob  with th6 oonaluaion6
herein raaahad,  for the f6Ot6  diaoua66d  lo th6t OpinloR 6r6
sntlrely  dlrr4raat rrcn thr reeta in th4 ln6trnt 0664.

                                                   Yours vary   truly,

                                                ATTORNEY   GENSRAL OF TEXAS


                                                B7
                                                                Bmrrla Tolar,
                                                                    kWii6t6nt.